Filed 9/1/15 P. v. Tsang CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B256210

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA415144)
         v.

YAU SUM TSANG,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Gail R. Feuer, Judge. Affirmed.
                                                         ______
         D. Inder Comar, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
        An information, filed on December 27, 2013, charged Yau Sum Tsang with false
imprisonment by violence (Pen. Code, §§ 236, 237, subd. (a)), a felony. The jury found
Tsang guilty of the lesser offense of misdemeanor false imprisonment. The trial court
ordered Tsang to serve 365 days in county jail. Tsang appealed.
        We appointed counsel to represent Tsang in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.) On May 21,
2015, we sent a letter to Tsang and to counsel. In the letter, we directed counsel to
immediately send the record on this appeal and a copy of the Wende brief to Tsang and
informed Tsang that he had 30 days to submit by letter or brief any ground of appeal,
contention or argument he wished us to consider. We did not receive a response from
him.1
        We have reviewed the entire record on appeal. Substantial evidence shows that
Tsang intentionally confined the victim in her bedroom against her will for between
12 and 20 minutes and thus supports his conviction for misdemeanor false imprisonment.
(People v. Johnson (1980) 26 Cal. 3d 557, 578 [substantial evidence is that which is
“reasonable, credible, and of solid value—such that a reasonable trier of fact could find
the defendant guilty beyond a reasonable doubt”].) We are satisfied that Tsang’s
counsel has fully complied with his responsibilities and that no arguable appellate issue
exists. (People v. Wende, supra, 25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal. 4th
106, 110.)



1
        We sent our letter to Tsang at his address of record in this Court. It was returned
as undeliverable. Tsang has not provided this Court with an updated address. In a
declaration filed as part of the Wende brief, counsel stated that he had sent a letter to
Tsang at his last known address, which was in care of his trial counsel, and in that letter
advised Tsang of the filing of the Wende brief. Counsel also sent Tsang a copy of the
Wende brief and the appellate record. Counsel “further advised [Tsang] that he may
personally file a supplemental brief in this case raising any issues which he chooses to
call to the court’s attention . . . .”


                                             2
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                               ROTHSCHILD, P. J.
We concur:



             CHANEY, J.



             JOHNSON, J.




                                      3